— Judgment, Supreme Court, New York County (Brenda Soloff, J., at suppression hearing, plea and sentence), rendered June 21, 1990, convicting defendant, upon a plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of 2 Vi to 5 years, unanimously affirmed.
Defendant’s contention that his motion to suppress should have been granted is without merit. The suppression hearing testimony of the arresting officer revealed that the officer saw the defendant remove some crack vials from a brown paper bag. The officer, who was standing inside a store two or three feet from where the defendant was standing, was not seen by the defendant.
Following defendant’s arrest, a total of 150 vials of crack were recovered from his person. A review of the hearing minutes supports the court’s finding that the testimony of the arresting officer was credible and that there was probable cause to arrest the defendant (see, People v Stroman, 83 AD2d 370, 372-373). Concur — Sullivan, J. R, Carro, Milonas and Kupferman, JJ.